DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 4-5 of the amendment, filed 07/11/22, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 3,107,627 to Clarke.
The amendments have also obviated the rejection of claims 1-8 under 35 USC 112(b) with regards to the units of hardness. The amendment has not, however addressed the rejection of claim 7 under 35 USC 112(b) nor the objection to the specification.
Specification
The disclosure is objected to because of the following informalities: at page 2 of the specification, the application is identified as a continuation of application no. 15/864,599.  However the application has been filed as a divisional.  See 37 CFR 1.78(d)(2).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claim 7 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Vane structures in the prior art can have many different dimensions, including wall thickness.  It is unclear what range of values constitutes a “thin” wall.
Claims not specifically addressed above are rejected based upon their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0267543 to Gerber et al in view of US 3,107,627 to Clarke.
Regarding claim 1, Gerber teaches a shrouded rotor comprising: a hub (12) at a radial center having an outer surface forming an inner wall of a flow path (34, Fig. 2); a shroud (14) at a radial outer side (Fig. 2) having an inner surface forming an outer wall of the flow path (36, Fig. 2); and vanes (16) extending within the flow path between the hub and the shroud (Fig. 2), wherein the outer surface of the hub, the inner surface of the shroud, and all surfaces of the vanes inherently have a surface roughness.
Gerber fails to teach that the surface roughness average of the flow surfaces is less than the surface roughness average of the remainder of the rotor or that the rotor is formed via depositing material in three stages.
 Clarke teaches an impeller wherein the flow surfaces are processed in order to produce smoother, i.e. lower surface roughness, surfaces (col. 3, ll. 21-24).
Clarke teaches that smoother surface produce better flow for fluid machines (col. 3, ll. 21-24).  Because Gerber also teaches a shrouded impeller, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the impeller of Gerber by processing the flow surfaces of the rotor to thereby produce a smoother surface roughness on these surfaces as taught by Clarke in order to improve a similar product in a similar way.
The limitations of claim 1 concerning forming the rotor by depositing material in the claimed directions and in the claimed stages is interpreted as a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Furthermore, because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.  The structure implied by the process steps has been considered but it has not been determined that the product can only be defined by the process steps by which the product is made, or that the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP 2113.  In this case, because the rotor of Gerber as modified by Clarke produces a rotor with lower surface roughness on the flow surfaces as claimed, the rotor of Gerber as modified by Clarke is the same structure as the claimed rotor.
	
Regarding dependent claims 2-8, Gerber as modified by Clarke teaches the shrouded rotor of claim 1 (see above), 
wherein a diameter of the hub (12 of Gerber) at a first axial end is less than a diameter of the hub at a second axial end (Gerber Fig. 2) (claim 2),
wherein the hub includes a bore (Gerber 30) at the radial center configured to allow a shaft to extend through (Gerber Fig. 2) (claim 3),
further comprising: a labyrinth seal (the thickened portion of shroud 14 in Gerber Fig. 2 which has the same structure as labyrinth seal 40 of the application) on an outer surface of the shroud (Gerber Fig. 2) (claim 4),
further comprising: an internal structure of the hub (Gerber Fig. 2) (claim 5),
wherein the internal structure of the hub includes radially extending ribs (Gerber 61, Fig. 2) (claim 6),
wherein the vanes are a thin wall (Gerber Fig. 9) supported at a radially inner end by the hub and at a radially outer end by the shroud (Gerber Fig. 2) (claim 7),
wherein the hub is a hollow frustoconical shape (Gerber Fig. 2) (claim 8).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745